EXHIBIT Tone in Twenty Introduction to Pro Forma Combined Financial Statements (Unaudited) The following unaudited pro forma financial statements are presented to illustrate the estimated effects of the Securities Exchange Agreement ("Exchange Transaction") between Tone in Twenty and Muscle Pharm, LLC ("Muscle Pharm"), dated February 1, 2010 on our historical financial position and results of operations.We have derived our historical financial data from our audited financial statements as of and for the year ended August 31, 2009, and from our unaudited financial statements as of and for the period ended November 30, 2009.We have derived Muscle Pharm's financial data from its audited financial statements as of and for the period from inception (April 22, 2008) to December 31, 2008, and its unaudited financial statements as of and for the period ended September 30, 2009. The unaudited pro forma combined balance sheet as of November 30, 2009 assumes the Exchange Transaction was consummated on November 30, 2009.The information presented in the unaudited pro forma combined financial statements does not purport to represent what the financial position or results of operations would have been had the Exchange Transaction occurred as of November 30, 2009, nor is it indicative of future financial position or results of operations.You should not rely on this information as being indicative of the historical results that would have been achieved dad the companies always been combined, or the future result that the combined company will experience after the Exchange Transaction is consummated. The pro forma adjustments are based upon available information and certain assumptions that the Company believes is reasonable under the circumstances.The unaudited pro forma financial statements should be read in conjunction with the accompanying notes and assumptions and the historical financial statements of Tone in Twenty and Muscle Pharm, LLC. 1 Tone in Twenty Pro Forma Combined Balance Sheets (Unaudited) Pro Forma Adjustments (1) Tone in Twenty Muscle Pharm LLC (2 ) (3 ) (4 ) Pro Forma Combined November 30, 2009 September 30, 2009 Assets: Current assets: Cash $ 1,562 451 $ 2,013 Accounts receivable 10,358 10,358 Inventory 1,677 1,677 Deposits on product - - Prepaid expenses and other current assets 2,387 2,387 Total current assets 1,562 14,873 16,435 Fixed assets, net 15,932 15,932 Patent - - Website, net 7,960 7,960 Seurity deposits 1,207 1,207 Total assets $ 1,562 39,972 $ 41,534 Liabilities and Stockholder's Equity (Deficit): Current liabilities: Accounts payable 1,670 355,149 356,819 Accrued interest 4,499 4,499 Overdrawn bank accounts 17,645 17,645 Customer deposits 112,731 112,731 Other short term borrowings 25,000 25,000 Due to related parties 73,528 73,528 Notes payable 30,000 30,000 Convertible notes payable 297,500 297,500 Total current liabilities 1,670 891,052 917,722 Equity: Convertible preferred stock, $0.001 par value, 5,000,000 shares authorized, 83,333 shares issued and outstanding 83 83 Common stock, $0.001 par value, 195,000,000 shares authorized, 437,500 shares issued and outstanding (26,070,834 shares issued and outstanding combined) 438 26,000 (367 ) 26,071 Additional paid-in capital 1,027,349 536,000 (24,633 ) (1,027,978 ) 510,738 Deficit accumulated during the development stage (1,027,978 ) 1,027,978 - Accumulated deficit (1,413,080 ) (1,413,080 ) Member's deficit (851,080 ) (562,000 ) 1,413,080 - Total equity (108 ) (851,080 ) (876,188 ) Total Liabilities and Stockholders' Equity (Deficit) $ 1,562 39,972 $ 41,534 See notes to pro forma combined financial statements 2 Tone in Twenty Pro Forma Combined Statement of Operations (Unaudited) Year ended August 31, 2009 From Inception (April 22, 2008) to December 31, 2008 Pro Forma Adjustments (1) Tone in Twenty Muscle Pharm LLC (2 ) (3 ) (4 ) Pro Forma Combined Revenues: Net sales $ - 80,690 $ 80,690 Cost of sales (129,815 ) (129,815 ) Gross margin (49,125 ) (49,125 ) Operating expenses: Advertising & promotion - 248,999 248,999 Bad debt 812 812 Bank charges 1,547 1,547 Salaries & labor 19,215 19,215 Depreciation and amortization 1,521 1,521 Insurance 2,649 2,649 Information technology 12,979 12,979 Travel, meetings and entertainment 23,845 23,845 Occupancy, telephone and utilities 8,175 8,175 Office and warehouse supplies 11,962 11,962 Professional fees 7,000 9,674 16,674 Repairs and maintenance - - Other general and administrative 4,233 840 5,073 Total operating expenses 11,233 342,218 353,451 Operating loss (11,233 ) (391,343 ) (402,576 ) Extraordinary gain 2,357 2,357 Interest income - 14 14 Interest expense - (1,300 ) (1,300 ) Net loss $ (8,876 ) (392,629 ) $ (401,505 ) See notes to pro forma combined financial statements 3 Tone in Twenty Pro Forma Combined Statement of Operations (Unaudited) Three months ended November 30, 2009 Three months ended September 30, 2009 Pro Forma Adjustments (1) Tone in Twenty Muscle Pharm LLC (2 ) (3 ) (4 ) Pro Forma Combined Revenues: Net sales $ - 198,637 $ 198,637 Cost of sales (346,713 ) (346,713 ) Gross margin (148,076 ) (148,076 ) Operating expenses: Advertising & promotion - 359,980 359,980 Bad debt (1,669 ) (1,669 ) Bank charges 12,272 12,272 Salaries & labor 83,250 83,250 Depreciation and amortization 1,656 1,656 Insurance 3,512 3,512 Information technology 5,287 5,287 Travel, meetings and entertainment 29,363 29,363 Occupancy, telephone and utilities 7,199 7,199 Office and warehouse supplies 5,993 5,993 Professional fees 5,020 66,454 71,474 Repairs and maintenance 799 799 Other general and administrative 265 478 743 Total operating expenses 5,285 574,574 579,859 Operating loss (5,285 ) (722,650 ) (727,935 ) Interest income - - - Interest expense - (6,348 ) (6,348 ) Net loss $ (5,285 ) (728,998 ) $ (734,283 ) See notes to pro forma combined financial statements 4 Tone in Twenty Notes to Pro Forma Combined Financial Statements (Unaudited) (1)The Exchange Transaction is deemed to be a reverse acquisition. In accordance with the Accounting and Financial Reporting Interpretations and Guidance provided by the staff of the U.S. Securities and Exchange Commission, Tone in Twenty (the legal acquirer) is considered the accounting acquiree and Muscle Pharm (the legal acquiree) is considered the accounting acquirer. The consolidated financial statements of the combined entity will in substance be those of Muscle Pharm, with the assets and liabilities, and revenues and expenses, of Tone in Twenty being included effective from the date of consummation of the Exchange Transaction. Tone in Twenty is deemed to be a continuation of the business of Muscle Pharm. The outstanding stock of Tone in Twenty prior to the Exchange Transaction will be accounted for at its net book value and no goodwill will be recognized. (2)To reflect the issuance of 26,000,000 shares of common stock for all the issued and outstanding equity and voting interests of Muscle Pharm members. (3)To reflect the purchase and cancellation of 366,666 of common stock owned by the Company's President for $25,000 to be paid by Muscle Pharm. (4)To reflect the elimination of Tone in Twenty's deficit accumulated during the development stage, and to reflect the operating entity's (Muscle Pharm) accumulated operating deficits as the combined entity's accumulated deficit. 5
